 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is made and entered into this 15th day of December,
2012 by and between EOS Petro Inc. (hereinafter referred to as “EOS”), and Brian
Hannan and Jeff Ahlholm, both individuals and co-owners of AGRA Capital Advisors
with Glacier Holdings, LLC as a wholly owned subsidiary (hereinafter referred to
as “AGRA Partners"), and hereinafter collectively referred to as the "Parties".
The Parties completed a previously executed consulting agreement with a term
ending this day of December 15, 2012. The Parties hereby agree and acknowledge
that, commencing December 15, 2012, the previously executed consulting agreement
has terminated and shall have no further force and effect, and the Parties’
relationship shall hereinafter be governed only by the terms of this CONSULTING
AGREEMENT.

 

WITNESSETH:

 

WHEREAS, EOS is a new private company that is engaged in the business of oil
exploration and drilling and associated business activities; and

 

WHEREAS, Jeff Ahlholm and Brian Hannan are equal partners in AGRA Partners and
are currently Corporate Finance and M&A advisors to EOS; and

 

WHEREAS, AGRA Partners has special abilities and experience in the areas of
general business management, business development, corporate strategy and asset
funding for operating companies and emerging growth enterprises, and in
particular companies active in the energy field; and

 

WHEREAS, in addition to AGRA Partners’ role as an M&A advisor, AGRA Partners has
agreed to provide ongoing consulting services to EOS in order to assist EOS with
general business expansion strategies, board organization and management,
business management and asset/project finance funding for oil/gas land rights,
exploration, existing operating oil/gas wells, etc.; and

 

WHEREAS, it is the desire of the Parties to define and set out their
relationship in writing and the circumstances under which AGRA Partners shall
provide such consulting services.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the Parties agree as follows:

 

1. CONSULTING SERVICES. EOS hereby agrees to retain AGRA Partners to provide
consulting support and advisory services to include business expansion
strategies, business management, project financing and optimization support
through the contractual structure outlined by this Agreement. AGRA Partners
shall devote such of its time and effort as may be necessary to discharge its
duties under this Agreement. While AGRA Partners shall not be restricted from
engaging in other business activities during the Term of this Agreement, AGRA
Partners shall not provide services to any entity that directly competes with
EOS. Services shall include but not be limited to the following:

 

·Acquisitions:

 

oAcquisition Assessment and Board Review - AGRA Partners will assist EOS with
its assessment of all new company acquisitions targeted by EOS. AGRA Partners
will lead in the detailed evaluation consistent with classic Harvard Business
Review outline form and prepare an appropriate report for the EOS Board with the
company’s recommendation in accordance with corporate standards.

 

oAcquisition Negotiations – AGRA Partners will assist and/or lead the
negotiation process of such acquisitions at the direction of EOS. Assistance
shall include travel and face-to-face meetings with such targeted acquisitions.

 

oAsset Acquisitions - AGRA Partners will assist EOS with its assessment of any
targeted oil field, works, and associated asset acquisitions contemplated by
EOS. Work to include an assessment of new market territories and acquisition
targets. Assistance shall include travel and face-to-face meetings with such
targeted acquisitions.

 

Page 1 of 5

 

 

·Financing:

 

oAssist, support and/or lead EOS efforts to secure energy project financing to
move forward with the development of EOS oil exploration.

 

oAGRA Partners will help identify, target and lead discussions with targeted
project finance partners. Work to include travel and face-to-face meetings with
such targeted financial partners.

 

·Other specific assignments determined by EOS.

 

2. PURPOSE. The purpose of this arrangement is to carry on any and all such
other activities as may be necessary to provide the Consulting Services outlined
above and to support the growth and operation of the business of EOS.

 

3. OFFICE, SUPPLIES AND EXPENSES. While it is not anticipated that AGRA Partners
representatives will need to work extensively from EOS offices, AGRA Partners is
prepared to provide any on-site work as required and EOS shall provide any
necessary office space to allow AGRA Partners to conduct any on-site work that
may be required to perform the Consulting Services outlined herein. AGRA
Partners shall be reimbursed by EOS for all reasonable and industry standard
expenses and supplies required carrying out the duties contemplated by this
Agreement. AGRA Partners shall obtain EOS’s written approval for any travel
incurred on behalf of EOS and for any single expense over $500. Such approval
may be provided via email transmission and reimbursement shall be made by EOS
within 30 days of formal submittal by AGRA Partners regardless of how
compensation is structured at such time.

 

4. TERM. The Agreement shall commence on December 15, 2012 and shall continue
for a period of 12 months. Thereafter, this Agreement shall continue
indefinitely or until terminated by either of the Parties upon 30 days written
notice thereof to the other Party. Such notice to be provided by email
communication.

 

5. MINIMUM MANPOWER COMMITMENT AND COMPENSATION. AGRA Partners will provide the
work necessary to meet the requirements of the Consulting Services as outlined
above. AGRA Partners will also commit to one in-person meeting per month –
preferably in a manner that shall integrate with other AGRA Partners travel
activity to maximize efficiency and to minimize travel expense to EOS. In
addition, AGRA Partners recommends holding a standing conference call on two
afternoons each week to review general strategy. At other times, AGRA Partners
will provide regular email updates along with a more formal Monthly Report.

 

AGRA Partners will also provide availability for approximately 1 to 2 strategy
or project finance meetings/trips per month on behalf of EOS (albeit, AGRA
Partners will always try to combine travel with other business initiatives to
reduce cost to EOS).

 

Compensation:

 

·Monthly retainer - As compensation for the services contemplated herein, AGRA
Partners will be paid an average monthly fee of $30,000 per month, accruing but
payable in a TBD manner based upon the availability of cash flow. This average
monthly advisory fee shall be capped at $360,000, at which point AGRA Partners
shall continue performing its services to EOS on terms to be mutually agreed
upon in writing by the Parties. This monthly retainer may be payable as either
cash or in the form of Cellteck, Inc’s stock (EOS is a wholly-owned subsidiary
of Cellteck, Inc.). Payments in the form of stock pursuant to this provision
must be agreed to in writing by the Parties hereto and Cellteck, Inc.

 

·Corporate Finance Advisory Fees. Success based fees are subject to approval by
EOS in any specific instance and shall not be less than two percent (2.0%) of
the transaction value, including but not limited to the assumption of existing
debt or seller carrybacks, without the prior written acceptance of such terms by
AGRA Partners. AGRA Partners shall be paid either directly from escrow when
possible or within three (3) business days of closing directly by EOS. EOS
agrees to support the following schedule of M&A Advisory Fees to AGRA Partners
on transactions either jointly originated or originated by EOS Affiliates:

 

2.5% for Transactions under $25 million

2.0% for Transactions under $50 million

1.5% for Transactions under $100 million

1.0% for Transactions over $100 million

 

Page 2 of 5

 

 

NOTE: The advisory percentages/rates listed above shall be doubled for any and
all Transactions originated by AGRA Partners for EOS, and these “AGRA Partners
Sources and M&A Targets” shall survive any Termination of this Agreement with
respect to commissions due and payable to AGRA Partners at the closing of any
such Transaction.

 

·Stock compensation – in exchange for AGRA Partners’ efforts and support of EOS,
AGRA Partners may elect to purchase 500,000 additional shares of Cellteck Inc.’s
common stock for $50,000 US dollars. Such grant of stock to AGRA Partners will
be subject to a LU/LO agreement, and shall have equal registration status and
trading rights as the stock held by Nikolas Konstant and his affiliates. AGRA
Partners’ ability to elect to purchase these 500,000 shares shall expire upon
the termination of this Consulting Agreement.

 

6. REPRESENTATIONS AND WARRANTIES. The Parties hereby represent and warrant to
each other that they have full power and authority to execute, deliver and
perform the terms and provisions of this Agreement. This Agreement constitutes
the legal, valid and binding obligation of the Parties enforceable in accordance
with its terms, except to the extent that the enforceability hereof may be
limited by bankruptcy or similar laws relating to or limiting creditors' rights
generally or by equitable principles (regardless of whether enforcement is
sought in equity or at law). EOS represents and warrants that Cellteck, Inc. has
acknowledged and agreed to its obligations under this Consulting Agreement, and
further that Cellteck, Inc. has the full power and authority to execute, deliver
and perform its obligations under this Consulting Agreement.

 

7, INDEMNIFICATION. Each Party hereby agrees to indemnify and hold harmless the
other Party and its directors, officers, employees and/or affiliates against any
and all losses, claims, damages obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements (and all actions, suits,
proceedings and investigations in respect thereof and any and all reasonable
legal or other costs, expenses and disbursements in giving testimony or
furnishing documents in response to a subpoena or otherwise), including, without
limitation, the reasonable costs, expenses, and disbursements, as and when
incurred, of investigating, preparing, or defending any such action, proceeding
or investigation (whether or not in connection with litigation to which the
Consultant is a party) (collectively, the "Liabilities") arising out of or in
connection with the activities contemplated by this Agreement, so long as such
Liabilities arise from the negligent and/or willful misconduct of the violating
Party, or the violation in any material respect of applicable federal or state
securities laws by the violating Party with respect to any untrue statement or
alleged untrue statement of a material fact or any omission or alleged omission
to state a material fact required to be stated, or necessary to make the
statements made, in light of the circumstances under which they were made, not
misleading; provided, however, that this provision shall not apply to any
Liabilities to the extent found by a court of competent jurisdiction to have
resulted from the willful misconduct or violation in any material respect of
applicable federal or state securities laws by the other Party. to the extent
set forth in Section 8(b) hereof. Each party entitled to indemnification under
this Agreement (the "Indemnified Party"), shall give notice to the party
required to provide indemnification hereunder (the "Indemnifying Party") with
reasonable promptness after such Indemnified Party has actual knowledge of any
claim as to which indemnity may be sought. Notwithstanding the foregoing, the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 8. Upon
receipt of such notice, the Indemnifying Party shall conduct the defense of such
claim or any litigation resulting there from. The Indemnified Party may,
however, participate in such defense at such Indemnified Party's sole expense.
The Indemnified Party shall furnish such information regarding the claim in
question as the Indemnifying Party may reasonably request in writing in
connection with the defense of any such claim and litigation resulting there
from.

 

8. INDEPENDENT CONTRACTORS. Nothing herein contained shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
agent of the other, or as employer or employee. Except as otherwise expressly
provided herein, AGRA Partners and its representatives acknowledge that they are
not an officer, director or agent of Knight in any way and as such may not
commit Knight to any action.

 

Page 3 of 5

 

 

9. MISCELLANEOUS PROVISIONS.

 

(a)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, without giving effect
to the principles of conflicts of laws thereof.

 

(b)          Attorney Review. The Parties acknowledges that this Agreement will
have important legal consequences and imposes significant requirement on each
Party. Accordingly, the Parties acknowledge that they have considered retaining
or have retained legal counsel to review this Agreement and that each Party has
been provided with adequate time to obtain such review.

 

(c)          Arbitration. The Parties agree that in the event of any and all
disagreements and controversies arising from this Agreement such disagreements
and controversies shall be subject to binding arbitration as arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association to be held in Los Angeles, California before one neutral
arbitrator. Either Party may apply to the arbitrator seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Without waiving any remedy under this Agreement, either Party may also
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that Party, pending the
establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy). In the event of any such
disagreement or controversy, neither Party shall directly or indirectly reveal,
report, publish or disclose any information relating to such disagreement or
controversy to any person, firm or corporation not expressly authorized by the
other Party to receive such information or use such information or assist any
other person in doing so, except to comply with actual legal obligations of such
Party or unless such disclosure is directly related to an arbitration proceeding
as provided herein, including, but not limited to, the prosecution or defense of
any claim in such arbitration. The costs and expenses of the arbitration
(including attorneys’ fees) shall be paid by the non-prevailing Party or as
determined by the arbitrator. The Parties are hereby waiving any claims against
each other party for any activities or prior business transactions between the
parties to date. This paragraph shall survive the termination of this Agreement.

 

(d)          Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties and merges and supersedes any prior
understandings or agreements, whether written or oral. The provisions of this
Agreement shall be amended or waived only with the written consent of both
parties hereto. No other course of dealing between the Parties or any delay in
exercising any rights hereunder will operate as a waiver of any rights of either
Party under this Agreement.

 

(e)          Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of, and shall be enforceable by Consultant and the Company and
their respective successors and permitted assigns. Except however, that this
Agreement will automatically terminate without further liability on the part of
either party due to the death or incapacitation of AGRA Partners’ principals.

 

(f)          Nonwaiver of Rights. The failure of either Party to (i) enforce any
of the provisions of this Agreement or any rights with respect thereto or (ii)
exercise any election provided for herein shall in no way be a waiver of such
provisions, rights or elections or in any way affect the validity of this
Agreement. The failure of either Party to exercise any of said provisions,
rights or elections shall not preclude or prejudice such Party from later
enforcing or exercising the same or any other provision of this Agreement or any
rights or elections which it has hereunder.

 

(g)          Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed effective and given upon actual
delivery, if delivered by hand, or via email transmission with a confirmation
provided by the other party. Notices may also be sent via one (1) business day
after the date sent by nationally recognized overnight courier service, telex or
facsimile transmission, or five (5) business days after the date sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed in each case, to the following addresses:

 

Page 4 of 5

 

 

i.if to EOS PERTO inc.:

 

Nikolas Konstant

1999 Avenue of the Stars, Suite 2520

Los Angeles, CA. 90067

Nkonstant@eos-petro.com

 

ii.if to AGRA Holdings, LLC:

 

Benjamin Beaird

28930 Dargan Street

Agoura Hills, CA 91301

 

(h)          Assignability. This Agreement may be assigned to any wholly owned
affiliate of either Party to this Agreement. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either Party to any third party without the prior written
consent of the other party hereto.

 

(i)          Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.

 

(j)          Limitation of Liability. In no event shall either Party be liable
to the other Party for any indirect, special, punitive or consequential damages,
nor for any claim against the other Party made by any person or entity arising
from or in any way related to this Agreement or from the services provided by
hereunder, except for the liability and indemnification obligations set forth
under Section 7 hereof.

 

(k)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  EOS Petro Inc.         By: /s/ Nikolas Konstant         Its: President        
AGRA CAPITAL ADVISORS , LLC         By: /s/ Jeff Ahlholm   Name:    Jeffrey K.
Ahlholm   Its:          Partner

 

Page 5 of 5

 

